Exhibit 10.42

 

REINSTATEMENT AND FIRST AMENDMENT TO
PURCHASE AND SALE CONTRACT

 

            THIS REINSTATEMENT AND FIRST AMENDMENT TO PURCHASE AND SALE CONTRACT
(this "First Amendment") is made and entered into this 3rd day of February, 2010
(the "First Amendment Date"), by and among ANGELES INCOME PROPERTIES, LTD. 6, a
California limited partnership, having an address at 4582 South Ulster Street
Parkway, Suite 1100, Denver, Colorado 80237 ("Seller") and HOMESTEAD ON LAKE
LANSING, LLC, a Michigan limited liability company, having a principal address
at 1575 Watertower Place, East Lansing, Michigan 48823 ("Purchaser"). 

 

RECITALS:

 

            WHEREAS, Seller and Purchaser entered into that certain Purchase and
Sale Contract dated October 26, 2009 (the "Contract"), for certain real property
situated in the County of Ingham, State of Michigan, commonly known as Homestead
Apartments, and more specifically described in the Contract (the "Property");
and

 

            WHEREAS, pursuant to Section 4.7 of the Contract, Purchaser
terminated the Contract by providing Seller with the Financing Termination
Notice on Monday, January 25, 2010; and

 

            WHEREAS, Seller and Purchaser desire to reinstate and ratify the
Contract and amend the Contract on the terms and conditions set forth below.

 

AGREEMENT:

 

            NOW, THEREFORE, in consideration of the mutual covenants set forth
in the Contract and herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Purchaser
agree to amend the Contract as follows:

 

 

1.                  Reinstatement.  The Contract is hereby reinstated, as
amended herein, ratified and affirmed and is effective as of the First Amendment
Date as if the termination pursuant to Section 4.7 had not occurred. 

2.                  Non-Refundable Deposit Component.  On the First Amendment
Date, $10,000.00 of the Refundable Deposit Component shall automatically be
added to and become a part of the Non-Refundable Deposit Component and as of the
First Amendment Date, the Refundable Deposit Component shall equal $30,000.00
and the Non-Refundable Deposit Component shall equal $20,000.00.  The
Non-Refundable Deposit Component shall be non-refundable under all circumstances
other than Seller's default under the Contract.  

3.                  Additional Refundable Deposit Component.  On February 15,
2010, Purchaser shall deliver to Escrow Agent $25,000.00 in Good Funds by wire
transfer as an additional Deposit, which amount shall be added to the Refundable
Deposit Component of the Deposit when received by the Escrow Agent and shall be
held, credited and disbursed in the same manner as provided in the Contract with
respect to the Refundable Deposit Component.   

4.                  Financing Approval Period and Additional Deposit.  The
Financing Approval Period, as such term is defined in Section 4.7 of the
Contract, is hereby extended to and shall expire upon Friday, March 26, 2010 at
5:00 p.m. (Mountain Time).  If Purchaser fails to provide Seller with the
Financing Termination Notice prior to expiration of the Financing Approval
Period, Purchaser's right to terminate the Contract shall be permanently waived
except as otherwise provided for in the Contract and the Contract shall remain
in full force and effect and Purchaser shall deliver to Escrow Agent in Good
Funds by wire transfer the amount of $75,000.00 to be added to the Deposit (the
"Additional Deposit") on or before the expiration of the Financing Approval
Period.  Simultaneously with Purchaser's delivery of the Additional Deposit, the
Escrow Agent shall immediately release in Good Funds to Seller $50,000.00 of the
Additional Deposit ("Release Deposit"), and such Release Deposit shall be
non-refundable to Purchaser under all circumstances and shall be credited
against the Purchase Price at Closing.  The remaining $25,000.00 of the
Additional Deposit shall be added to the Refundable Deposit Component of the
Deposit when received by the Escrow Agent and the Refundable Deposit Component,
now equal to $80,000.00, shall become part of the Non-Refundable Deposit
Component and shall be non-refundable to Purchaser under all circumstances other
than Seller's default.   

5.                  Closing Date.    Section 5.1 of the Contract is hereby
amended and restated in its entirety as follows:

"5.1      Closing Date.  The Closing shall occur on April 26, 2010 at the time
set forth in Section 2.2.3 (the "Closing Date") through an escrow with Escrow
Agent, whereby Seller, Purchaser and their attorneys need not be physically
present at the Closing and may deliver documents by overnight air courier or
other means.  Notwithstanding the foregoing to the contrary, Seller shall have
the option, by delivering written notice to Purchaser, to extend the Closing
Date to the last Business Day of the month in which the Closing Date otherwise
would occur pursuant to the preceding sentence, in connection with Seller's
payment in full of the Note (the "Loan Payoff").  Further, the Closing Date may
be extended without penalty at the option of Seller to a date not later than
thirty (30) days following the Closing Date specified in the first sentence of
this paragraph above (or, if applicable, as extended by Seller pursuant to the
second sentence of this paragraph above)."

6.                  Quitclaim of Parcel 4 of the Property.  At Closing, Seller
shall convey (a) Parcels 1, 2, and 3 of the Property, as those parcels are more
particularly described in Exhibit A of the Contract, to Purchaser or Purchaser's
assignee (subject to Section 13.3 of the Contract) via the Deed, and (b) Parcel
4 of the Property, as that parcel is more particularly described in Exhibit A of
the Contract, to Purchaser or Purchaser's assignee (subject to Section 13.3 of
the Contract) via a quitclaim deed in substantially the form attached hereto as
Exhibit 1 ("Quitclaim Deed").

7.                  Purchase Price.  Seller and Purchaser agree that the
Purchase Price will be allocated between that portion of the Property to be
conveyed via the Deed ("Deed Allocation") and that portion of the Property to be
conveyed via the Quitclaim Deed ("Quitclaim Deed Allocation").  Subject to the
approval of Purchaser's Senior Financing Lender prior to the expiration of the
Financing Approval Period, Seller and Purchaser agree that the amount of the
Deed Allocation shall be equal to $6,975,000.00 and that the amount of the
Quitclaim Deed Allocation shall be equal to $25,000.00.  Purchaser shall seek to
obtain Purchaser's Senior Financing Lender's approval of the aforementioned Deed
Allocation and Quitclaim Deed Allocation prior to the expiration of the
Financing Approval Period.  If Purchaser's Senior Financing Lender does not
approve of the Deed Allocation of $6,975,000.00 and the Quitclaim Deed
Allocation of $25,000.00, and the Deed Allocation and Quitclaim Deed Allocation
proposed by Purchaser's Senior Financing Lender are not acceptable to Seller,
then Seller may terminate this Contract by giving Purchaser written notice no
later than 5:00 p.m. (Mountain Time) on or before the expiration of the
Financing Approval Period, in which case: (i) this Contract shall terminate and
be of no further force and effect, subject to and except for the Survival
Provisions, (ii) Purchaser shall provide all Third Party Reports and other
documentation associated with the loan application to Seller at no cost or
expense to Seller, and (iii) Escrow Agent shall forthwith return the Deposit
(less the Non-Refundable Deposit Component of $20,000.00) to Purchaser. 

8.                  Seller Closing Deliveries.

(a)                 Section 5.2.1 of the Contract is hereby amended and restated
in its entirety as follows:

"5.2.1   Covenant Deed (the "Deed") for Parcels 1, 2 and 3 as more particularly
described in Exhibit A, in the form attached as Exhibit B to Purchaser, subject
to the Permitted Exceptions."

(b)               Section 5.2.11 of the Contract is hereby deleted in its
entirety. 

(c)                No later than 1 Business Day prior to the Closing Date,
Seller shall deliver to Escrow Agent (simultaneously with the other deliveries
listed in Section 5.2 of the Contract) the Quitclaim Deed for Parcel 4 in
substantially the form attached as Exhibit 1 to this First Amendment. 

9.                  Purchaser Closing Deliveries.

(a)                No later than 1 Business Day prior to the Closing Date,
Purchaser shall deliver to the Escrow Agent (simultaneously with the other
deliveries listed in Section 5.3 of the Contract) one Property Transfer
Affidavit (Michigan Form L-4260) (Rev. 1-09) for the conveyance set forth in the
Deed and one Property Transfer Affidavit (Michigan Form L-4260) (Rev. 1-09) for
the conveyance set forth in the Quitclaim Deed, each in the form attached hereto
as Exhibit 2.

10.              Title Documents.  The Purchaser agrees and acknowledges that
the Title Commitment shall include Parcels 1, 2, 3, and 4 and that Seller's
responsibility for payment of the premium for the Title Policy shall not include
any obligation to pay for a separate Title Policy insuring Parcel 4 of the
Property.     

11.              Closing Costs.  In addition to those closing costs for which
Purchaser is responsible under Section 5.4.9 of the Contract, Purchaser shall be
responsible for: the cost of recording the Deed and the Quitclaim Deed and any
premiums or fees required to be paid to the Escrow Agent for issuance of a
separate Title Policy insuring Parcel 4 of the Property, if applicable.  To the
extent that the Escrow Agent charges any additional closing costs, search fees,
premiums or other fees related to the conveyance of Parcel 4 via Quitclaim Deed,
Purchaser shall be responsible for payment of 100% of those additional closing
costs, premiums or fees. 

12.              Exhibit I of the Contract.  Exhibit I of the Contract is hereby
deleted in its entirety. 

13.              General Provisions.  The following provisions shall apply with
respect to this First Amendment:

(a)                Except as modified herein, the Contract is in full force and
effect and is hereby ratified by Purchaser and Seller. 

(b)               Capitalized terms used, but not otherwise defined, herein
shall have the same meaning as ascribed to such terms in the Contract.

(c)                In the event of any conflict between the Contract and this
First Amendment, the terms and conditions of this First Amendment shall control.

(d)               This First Amendment may be executed in counterparts, each of
which (or any combination of which) when signed by all of the parties shall be
deemed an original, but all of which when taken together shall constitute one
agreement.  Executed copies hereof may be delivered by telecopier or electronic
mail and upon receipt shall be deemed originals and binding upon the parties
hereto, and actual originals shall be promptly delivered thereafter.


            NOW, THEREFORE, the parties hereto have executed this First
Amendment as of the First Amendment Date.

 

 

SELLER:

 

ANGELES INCOME PROPERTIES, LTD. 6,

a California limited partnership

 

By:       ANGELES REALTY CORPORATION II,

            a California corporation,

            its general partner

 

            By:  /s/John Spiegleman

            Name:  John Spiegleman

            Title:  Senior Vice President

 

 

 


 

PURCHASER:

 

 

HOMESTEAD ON LAKE LANSING, LLC,

a Michigan limited liability company

 

By:  /s/James F. Anderton IV

Name:  James F. Anderton IV

Title:  Managing Member